On Application for Rehearing.
CHERRY, J.
Appellant has made application for a rehearing, in which he contends, for the first time, that the record shows that he was tried by a jury of seven persons only, in violation of his right under the Constitution to a trial by a jury of eight persons.
A minute entry contained in the judgment roll recites:
“Whereupon a jury of eight persons is impaneled and sworn to try the within case as follows, to wit. * * *”
Then follows the names of seven persons only. The bill of exceptions recites:
“Thereupon the examination of prospective jurors is commenced and proceeded with until eight men are chosen and sworn as trial jurors in said cause.”
No other matter appears in the record which refers to the composition of the jury.
It is not necessary that the record contain the names of the jurors. 17 C. J. 118. It is hard to believe that a trial could proceed before a jury of seven persons only without *430comment, objection, or reference to the irregularity;  and in view of the whole record we presume that the clerk omitted a name in making up his minute entry and that the recitals in the minute entry and in the bill of exceptions that the jury was composed of eight persons are true. See Petty v. State, 59 Tex. Cr. R. 586, 129 S. W. 615.
It is also urged that this court misconceived the law in refusing to review an instruction to the jury alleged to be erroneous, notwithstanding no exception was taken and no error assigned on account of giving it. It is contended that the error was so plain and fundamental that it should be considered without assignment. The instruction complained of is as follows:
No. 5. “You are instructed that if you are not satisfied beyond a reasonable doubt that the defendant knew that the property described in the information was stolen, he is entitled to an acquittal. The court instructs you that the knowledge may be either actual knowledge, or it may be knowledge which is imputed to him. I mean by that that if the facts and circumstances are such as impute guilty knowledge, it would be sufiicient to sustain a conviction, without any proof directly to the point, that the defendant at the time he came into possession of the property in question was informed that it was stolen property. But the facts must be shown to your satisfaction beyond a reasonable doubt that, when he received it, it was in the possession of the thief who had stolen it from the owner, and that the person who received it took it under such circumstances that a man of ordinary prudence and caution should be satisfied that it was stolen property.”
The objection is to the concluding sentence of the instruction.
By instruction No. 4 the jury were instructed that—
“Before you can find the defendant guilty of the crime charged in the information you must find from the evidence beyond a reasonable doubt * * * that at the time of receiving said property into his possession the defendant knew it was stolen property.”
And by'instruction No. 6 were charged as follows:
No. 6. “Evidence has been presented on behalf of the defendant that the merchandise received by him, and which it is claimed was stolen, was purchased by him in good faith and without knowledge at the time that he received such merchandise that it was stolen. If you find that the defendant did so purchase this merchandise and *431at the time of the purchase did not know that the merchandise was stolen, then you must find the defendant not guilty.”
Conceding that the portion of the instruction No. 5 complained of is erroneous, it cannot be said, in yiew of the whole charge upon that subject, that the error is so plain and paramount as to require this court, in order  to consider it, to disregard the established rules of legal procedure necessary to an orderly administration of law.
In this connection, appellant now asks leave to amend his assignments of error by including an assignment based upon the giving of the instruction complained of. The amendment, for obvious reasons, cannot be allowed. Baglin v. Earle-Eagle Min. Co., 54 Utah, 572, 184 Pac. 190. But if the alleged error were properly assigned, it would not be reviewable here because the attention of the trial court  was not directed to it by a proper exception. The ingenious claim that the instruction is to be deemed excepted to because it conflicts with instruction No. 6 which was requested by defendant and given by the court is not convincing.
The sufficiency of the evidence to sustain the verdict and the admission of evidence of the receipt and possession by defendant of other property previously stolen are again exhaustively and ably argued, but we find no sufficient reasons for departing from the conclusions reached in the former decision. One feature of the subject, however, deserves additional notice. It is contended that the evidence of the receipt by defendant of goods stolen two years before the ofíense charged in the information was too remote and therefore incompetent. It is important to observe that this evidence, as finally developed, was not merely of an independent act occurring two years previously, but involved the continuous possession of the stolen goods under circumstances at least suspicious up to the time of the act charged in the information. The possession of stolen goods concealed in the bottom of a trunk for two years was the fact of more probative value than the receipt of them in the first place. Had these particular goods been received and disposed of two years before the act charged in the informa*432tion, there would have been much force to the claim that the incident was too remote to throw any light upon the intent or knowledge of the defendant when he received the goods in question. But the possession of the goods previously stolen was not remote, but continued to the time of the offense charged in the information.
The petition for a rehearing is denied.
GIDEON, THURMAN, and FRICK, JJ., concur.